Case: 3:17-cv-50107 Document #: 533 Filed: 01/27/21 Page 1 of 4 PagelD #:12633

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

 

CITY OF ROCKFORD,
Plaintiff,
Vv.

MALLINCKRODT ARD INC.,,
MALLINCKRODT PLC, UNITED
BIOSOURCE CORP., EXPRESS SCRIPTS
HOLDING CO., EXPRESS SCRIPTS, INC.,
CURASCRIPT, INC., and ACCREDO
HEALTH GROUP, INC.,

Defendants.

Case No. 3:17-cv-50107 (IDJ)(LAJ)

 

MSP RECOVERY CLAIMS, SERIES LLC,
MAO-MSO RECOVERY II, LLC, SERIES
PMPI, MSP RECOVERY LLC, MSPA
CLAIMS 1, LLC,

Plaintiffs,
V.

MALLINCKRODT ARD INC.,
MALLINCKRODT PLC, UNITED
BIOSOURCE CORP., EXPRESS SCRIPTS
HOLDING CO., EXPRESS SCRIPTS, INC.,
and CURASCRIPT, INC.,

Defendants.

Case No. 3:20-cv-50056 (IDJ\(LAJ)

 

 

 

 

MALLINCKRODT’S MOTION TO TRANSFER VENUE

 
Case: 3:17-cv-50107 Document #: 533 Filed: 01/27/21 Page 2 of 4 PagelD #:12634

Defendants Mallinckrodt ARD LLC (fka Mallinckrodt ARD Inc.) and Mallinckrodt ple
(collectively, “Mallinckrodt”) respectfully move this Court, pursuant to 28 U.S.C. § 1412, or in
the alternative 28 U.S.C. § 1404(a), to transfer the above-captioned matter to the United States
District Court for the District of Delaware, where Mallinckrodt’s chapter 11 cases, jointly
administered as In re Mallinckrodt pic, et al., No. 20-12522 (JTD) (the “Chapter 11 Cases”), are
pending in the Delaware Bankruptcy Court. Mallinckrodt bases this transfer motion on this Notice
of Motion and Motion, the accompanying Memorandum of Law, all of the pleadings, files, and
records in this proceeding and other “Acthar Actions” pending in federal court, all other matters
that may properly come before the Court, and any argument or evidence that may be presented to
or considered by the Court prior to its ruling.

Defendants United Biosource Corp., Express Scripts Holding Co., Express Scripts, Inc.,
Curascript, Inc., and Acreedo Health Group, Inc. have consented to the relief sought by this
Motion. The Debtors attempted to confer with Plaintiff, and they exchanged several emails with
Plaintiffs’ counsel over the course of this week and left a voicemail but were unable to connect on
the phone to discuss. At the time of filing, the Plaintiffs have not consented to the relief sought by

this motion.

Dated: January 27, 2021 Respectfully submitted,
/s/ Scott Collins Sullivan

Scott Collins Sullivan
WILLIAMS MCCARTHY LLP
120 West State St.

P.O. Box 219

Rockford, IL 61105-0219

(815) 987-8900
ssullivan@wilmac.com
Case: 3:17-cv-50107 Document #: 533 Filed: 01/27/21 Page 3 of 4 PagelD #:12635

Matthew M. Wolf (pro hac vice)
Laura S. Shores (pro hac vice)

Sonia K. Pfaffenroth (pro hac vice)
Michael B. Bernstein (pro hac vice)
Ryan Z. Watts (pro hac vice)

Adam M. Pergament (pro hac vice)
ARNOLD & PORTER KAYE SCHOLER
LLP

601 Massachusetts Avenue, NW
Washington, DC 20001

(202) 942-5000
matthew.wolf@arnoldporter.com
laura.shores@arnoldporter.com
sonia.pfaffenroth@arnoldporter.com
michael.b.bernstein@arnoldporter.com
ryan.watts@amoldporter.com
adam.pergament@arnoldporter.com

D. Eric Shapland (pro hac vice)

ARNOLD & PORTER KAYE SCHOLER
LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

(213) 243-4000
eric.shapland@arnoldporter.com

Counsel for Mallinckrodt ARD LLC (formerly
known as Mallinckrodt ARD Inc.) and
Mallinckrodt plc
Case: 3:17-cv-50107 Document #: 533 Filed: 01/27/21 Page 4 of 4 PagelD #:12636

CERTIFICATE OF SERVICE

I hereby certify that on January 27, 2021, a true and correct copy of the foregoing document
was electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

/s/ Scott Collins Sullivan
Scott Collins Sullivan
